Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Sheldon Jupiter appeals the district court’s order granting his motion pursuant to 18 U.S.C. § 3582(c)(2) (2012) for a sentence reduction.* We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Jupiter, No. 5:93-cr-00004-MFU-1 (W,D.Va. filed June 8, 2015 & entered June 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The district court granted Jupiter’s § 3582(c)(2) motion, but did not reduce Jupiter’s sentence to the full extent he requested.